Exhibit 10.2
NONQUALIFIED STOCK OPTION AGREEMENT
     This Nonqualified Stock Option Agreement (this “Option Agreement”) is
entered into as of January ___, 2009 by and between PRG-SCHULTZ INTERNATIONAL,
INC., a Georgia corporation (“PRGX”), and ROMIL BAHL (“Executive”).
W I T N E S S E T H:
     WHEREAS, PRGX and Executive are parties to an employment agreement
effective as of even date herewith (the “Employment Agreement”); and
     WHEREAS, in connection with Executive’s hiring by PRGX as its Chief
Executive Officer, PRGX agreed to grant certain inducement awards consisting of
nonqualified stock options to purchase 296,296 shares of PRGX’s common stock, no
par value per share; and
     WHEREAS, these inducement awards are being granted outside of any
shareholder-approved equity compensation plan of PRGX and have been approved by
the Compensation Committee of PRGX’s Board of Directors and granted as an
inducement material to commencement of Executive’s employment with PRGX in
accordance with NASDAQ Marketplace Rule 4350(i)(1)(A)(iv); and
     WHEREAS, in accordance with Paragraph 3(d) of the Employment Agreement, in
connection with Executive’s commencement of employment with PRGX, Executive is
to receive nonqualified stock options with respect to 296,296 shares of the
common stock, no par value per share, of PRGX (the “Common Stock”).
     Therefore, the parties agree as follows:
     1. Grant of Nonqualified Stock Option. PRGX hereby grants to Executive the
right and option to purchase from PRGX, on the terms and subject to the
conditions set forth in this Option Agreement, 296,296 shares of Common Stock
(such shares, the “Option Shares”; such option, the “Option”). The date of grant
of the Option (the “Grant Date”) is January ___, 2009. Of the 296,296 Option
Shares, the Options covering 111,111 Option Shares will vest and become
exercisable as set forth in subparagraph 3(a) below (the “Initial Options”) and
the Options covering 185,185 Option Shares will vest and become exercisable as
set forth in subparagraph 3(b) below (the “One-Time Options”).
     2. Exercise Price of the Option. The exercise price for the Option Shares
is $_____ per share, the closing price of the Common Stock on the NASDAQ
National Market on the Grant Date (the “Exercise Price”).
     3. Vesting of the Option. Subject to the earlier expiration or termination
of this Option in accordance with its terms, the Options granted under this
Option Agreement will be vested and exercisable as follows:
          (a) 25% of the Initial Options will become vested and exercisable on
the first, second, third and fourth anniversaries of the Grant Date, until the
Initial Options are vested and

 



--------------------------------------------------------------------------------



 



exercisable in full, provided Executive remains in the continuous employ of PRGX
through such date(s).
          (b) 50% of the One-Time Options will become vested and exercisable on
each of the second and fourth anniversaries of the Grant Date, until the
One-Time Options are vested and exercisable in full, provided Executive remains
in the continuous employ of PRGX through such date(s).
          (c) Notwithstanding the foregoing, 100% of all the outstanding
unvested Options will become vested and exercisable on a Change in Control (as
defined in the Employment Agreement) to the extent not previously vested and
exercisable, provided Executive remains in the continuous employ of PRGX until
the Change in Control.
          (d) Upon a termination of Executive’s employment by PRGX without
Cause, by Executive for Good Reason, by Executive upon PRGX’s failure to renew
the Employment Agreement or on Executive’s Incapacity (as defined in the
Employment Agreement) or death (as set forth in the Employment Agreement), the
outstanding unvested Options will become vested and exercisable upon such
termination to the extent such Options would have become vested and exercisable
based solely on the continued employment of Executive through the next
anniversary of the Grant Date immediately following the termination of
Executive’s employment.
          (e) The Compensation Committee of the Board of Directors of PRGX (the
“Compensation Committee”) may, in its sole discretion, accelerate the vesting
and exercisability of all or a portion of the Options without regard to whether
the requirements for vesting and exercisability thereof in subparagraphs 3(a),
(b), (c) or (d) have been met.
     4. Method of Exercise of Option.
          (a) To the extent then exercisable, Executive may exercise the Option
in whole or in part; except that no single exercise of the Option is to be for
less than 100 Option Shares, unless at the time of the exercise, the maximum
number of Option Shares available for purchase under the Option is less than 100
Option Shares. In no event is the Option to be exercised for a fractional share
of Common Stock.
          (b) To exercise the Option, Executive shall give written notice to
PRGX stating the number of shares for which the Option is being exercised and
the intended manner of payment. The date of this notice shall be the exercise
date. The notice must be accompanied by payment in full of the aggregate
Exercise Price, either by cash, check, or such other medium of payment as the
Compensation Committee may permit. If the Compensation Committee so permits,
payment in full or part may also be made (i) by surrendering (actually or by
attestation) shares of Common Stock to PRGX that Executive already owns and, if
necessary to avoid adverse accounting consequences, has held for at least six
months; (ii) by a cashless exercise through a broker; (iii) by means of a “net
exercise” procedure or (iv) by such other medium of payment as the Compensation
Committee in its discretion may authorize. If the payment is in the form of
shares of Common Stock, then the certificate or certificates representing those
shares must be duly executed in blank by Executive or must be accompanied by a
stock power duly executed in blank suitable for purposes of transferring those
shares to PRGX. Fractional shares

2



--------------------------------------------------------------------------------



 



of Common Stock will not be accepted in payment of the purchase price of Option
Shares. PRGX shall not issue the Option Shares until full payment for them has
been made.
          (c) As soon as practicable upon PRGX’s receipt of Executive’s notice
of exercise and payment, PRGX shall direct the due issuance of the Option Shares
so purchased.
          (d) As a further condition precedent to the exercise of this Option in
whole or in part, Executive shall comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the shares of Common Stock and accordingly shall execute any
documents that the Board of Directors of PRGX (the “PRGX Board”), in its sole
discretion, deems necessary or advisable to effect such compliance.
          (e) In the case of Executive’s death, the Option, to the extent
exercisable, may be exercised by the executor or administrator of Executive’s
estate or by any person or persons who have acquired the Option directly from
Executive by bequest or inheritance.
     5. Non-Transferability of Options. Executive shall not assign or transfer
the Option, other than by will or the laws of descent and distribution. During
Executive’s lifetime, only Executive (or, in the event of legal incapacity or
incompetency, Executive’s guardian or legal representative) may exercise the
Option. Notwithstanding the foregoing, however, Executive, with the approval of
the Compensation Committee, may transfer the Option for no consideration to or
for the benefit of Executive’s Immediate Family (including, without limitation,
to a trust for the benefit of Executive’s Immediate Family or to a partnership
or limited liability company for one or more members of Executive’s Immediate
Family), subject to such limits as the Compensation Committee may establish, and
the transferee(s) shall remain subject to all the terms and conditions
applicable to the Option prior to transfer. The term “Immediate Family” means
Executive’s spouse, parents, children, stepchildren, adoptive relationships,
sisters, brothers and grandchildren (and, for this purpose, shall also include
Executive). No right or interest of Executive or any transferee in this Option
shall be subject to any lien or any obligation or liability of Executive or any
transferee.
     6. Termination of Option.
          (a) The portion of the Option that is not exercisable pursuant to
subparagraphs 3(a), (b), (c) or (d) as of the date of termination of Executive’s
employment with PRGX will terminate automatically at the close of business on
that date (or if termination of Executive’s employment is for Cause (as defined
in the Employment Agreement), immediately upon such termination).
          (b) Except as otherwise set forth in Executive’s Employment Agreement,
this Option Agreement and any portion of the Option not either terminated
pursuant to subparagraph 6(a) or already exercised will terminate automatically
and without further notice at the close of business (or in case of (i) below,
immediately upon termination) on the earliest of the following dates: (i) on the
date of termination of Executive’s employment with PRGX, if termination of
Executive’s employment is for Cause (as defined in the Employment Agreement);
(ii) the one year anniversary following the date of termination of Executive’s
employment with PRGX, if termination of Executive’s employment is for death or
Incapacity (as defined in the Employment

3



--------------------------------------------------------------------------------



 



Agreement) or retirement on or after Executive attains age 65; (iii) 90 calendar
days following the date of termination of Executive’s employment with PRGX, if
termination of Executive’s employment is for any reason other than death,
Incapacity, retirement or for Cause; or (iv) the seventh anniversary of the
Grant Date.
          (c) In no event may the Option be exercised, in whole or in part,
after termination pursuant to subparagraphs 6(a) or 6(b).
     7. Investment Representations. PRGX may require Executive, as a condition
of exercising the Option, to give written assurances in substance and form
satisfactory to PRGX to the effect that Executive is acquiring the Option Shares
for Executive’s own account for investment and not with any present intention of
selling or otherwise distributing them, and to such other effect as PRGX deems
necessary or appropriate in order to comply with applicable federal and state
securities laws.
     8. Registration of Option and Option Shares. PRGX shall use its reasonable
best efforts to file, within one year of the date hereof, a registration
statement on Form S-8 under the Securities Act of 1934, as amended, to register
the resale of the Option Shares.
     9. Compliance with Law. The Option is subject to the requirement that, if
at any time counsel to PRGX determines that the listing, registration or
qualification of the Option Shares upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, is necessary as a condition of, or in connection with, the
issuance or purchase of the Option Shares, then the Option may not to be
exercised, in whole or in part, unless the listing, registration, qualification,
consent or approval has been effected or obtained on conditions acceptable to
the Compensation Committee. Nothing in this Option Agreement will be deemed to
require PRGX to apply for or to obtain the listing, registration, qualification,
consent or approval.
     10. Recapitalization. If the outstanding shares of Common Stock are changed
into or exchanged for a different number or kind of shares or other securities
of PRGX by reason of any recapitalization, reclassification, stock split, stock
dividend, combination, subdivision or similar transaction, then, subject to any
required action by PRGX’s shareholders, the number of Option Shares, the kind of
shares or other securities of PRGX subject to the Option and the Exercise Price
are to be proportionately adjusted; except that no fractional shares are to be
issued or made subject to the Option in making the foregoing adjustments. All
adjustments made by the Compensation Committee under this paragraph 10 will be
final, conclusive and binding upon Executive.
     11. Reorganization. If, while all or any portion of the Option remains
exercisable, PRGX proposes to merge or consolidate with another corporation,
whether or not PRGX is to be the surviving corporation, or if PRGX proposes to
liquidate or sell or otherwise dispose of substantially all of its assets or
substantially all of the outstanding shares of Common Stock are to be sold, or a
Change in Control occurs (within the meaning of the Employment Agreement) then
the Compensation Committee may, in its sole discretion, either (i) make
appropriate provision for the protection of the Option by the substitution on an
equitable basis of (A) appropriate stock of the surviving corporation or its
parent in the merger or consolidation, or

4



--------------------------------------------------------------------------------



 



other reorganized corporation that will be issuable in respect to the Option
Shares then exercisable, or (B) any alternative consideration as the
Compensation Committee, in good faith, may determine to be equitable in the
circumstances; and, in either case, require in connection therewith the
surrender of the Option so replaced; or (ii) in the case of a Change in Control,
upon written notice to Executive, provide that the unexercised (but exercisable
or exercisable on the Change in Control) portion of the Option must be exercised
within a specified number of days of the date of such notice or the Option will
be terminated in its entirety (including the portion that is not then
exercisable). In any such case, the Compensation Committee may, in its
discretion, accelerate the date on which the Option, in whole or in part,
becomes exercisable.
     12. Rights as Shareholder. Neither Executive nor any executor,
administrator, distributee or legatee of Executive’s estate will have any of the
rights or privileges of a shareholder of PRGX in respect of any of the Option
Shares unless and until those Option Shares have been fully paid and the name of
Executive (or of Executive’s personal representative, administrator, distributee
or legatee of Executive’s estate) has been entered as the shareholder of record
on PRGX’s books.
     13. Withholding of Taxes. PRGX’s obligation to deliver Options Shares upon
exercise of the Option is subject to Executive’s satisfaction of any applicable
federal, state and local income and employment tax and withholding requirements
in a manner and form satisfactory to PRGX. In accordance with procedures that
the Compensation Committee may establish, the Compensation Committee, to the
extent applicable law permits, may allow Executive to pay any such amounts
(i) by surrendering (actual or by attestation) shares of Common Stock that the
Executive already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six months (but only for the minimum
required withholding); (ii) by a cashless exercise though a broker, (iii) by
means of a “net exercise” procedure or (iv) by such other medium of payment as
the Compensation Committee in its discretion shall authorize.
     14. No Special Employment Rights. No provision in this Option Agreement
will be deemed to grant to Executive any right with respect to Executive’s
continued employment with, or other engagement by PRGX or interfere in any way
with the ability of PRGX at any time to terminate Executive’s employment or
other engagement or to increase or decrease Executive’s compensation from the
rate in existence at the Grant Date.
     15. Other Employee Benefits. The amount of any compensation deemed to be
received by Executive as a result of the exercise of the Option or the sale of
Option Shares received upon the exercise will not constitute “earnings” with
respect to which any other benefits of Executive are determined, including,
without limitation, benefits under any pension, profit sharing, life insurance
or salary continuation plan.
     16. Interpretation of this Option Agreement. All decisions and
interpretations made by the PRGX Board or the Compensation Committee with regard
to any question arising under this Option Agreement will be binding and
conclusive on PRGX and Executive and any other person entitled to exercise the
Option as provided for in this Option Agreement.
     17. Choice of Law. This Option Agreement is to be governed by the internal
law, and not the laws of conflicts, of the State of Georgia.

5



--------------------------------------------------------------------------------



 



     18. Successors and Assigns. Subject to paragraph 5, this Option Agreement
is to bind and inure to the benefit of and be enforceable by Executive, PRGX and
their respective heirs, executors, personal representatives, successors and
assigns.
     19. Notices. Any notice provided for in this Option Agreement must be in
writing and is to be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient at the address indicated as follows:
Notices to Executive:

Romil Bahl
                                                                   
                                                                   
Notices to PRGX:

PRG-Schultz International, Inc.
600 Galleria Parkway
Suite 100
Atlanta, Georgia 30339-8426
Attn: Senior Vice President and General Counsel
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Option Agreement will be deemed to have been given when so
delivered, sent or mailed.
     20. Severability. Whenever possible, each provision of this Option
Agreement is to be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Option Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any particular jurisdiction, that invalidity, illegality or
unenforceability is not to affect any other provision or any other jurisdiction,
and this Option Agreement shall be reformed, construed and enforced in the
particular jurisdiction as if the invalid, illegal or unenforceable provision
had never been contained herein.
     21. Complete Agreement. This Option Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, that may have related to the subject matter hereof in any way.
     22. Amendment and Waiver. Subject to the next sentence, the provisions of
this Option Agreement may be amended or waived only with the prior written
consent of PRGX and Executive, and no course of conduct or failure or delay in
enforcing the provisions of this Option Agreement is to affect the validity,
binding effect or enforceability of this Option Agreement. PRGX unilaterally may
waive any provision of this Option Agreement in writing to the extent that the
waiver does not adversely affect the interests of Executive under this Option
Agreement,

6



--------------------------------------------------------------------------------



 



but the waiver is not to operate as or be construed to-be a subsequent waiver of
the same provision or a waiver of any other provision of this Option Agreement.
     23. Section 409A. It is intended that this Option be exempt from the
requirements applicable to nonqualified deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). For
purposes of this Option Agreement, any action taken with respect to the Option
shall be undertaken in a manner that will not negatively affect the status of
the Option as exempt from treatment as deferred compensation subject to
Section 409A of the Code unless such action otherwise complies with Section 409A
of the Code to the extent necessary to avoid noncompliance.
[SIGNATURE PAGE TO FOLLOW]

7



--------------------------------------------------------------------------------



 



     The parties are signing this Option Agreement as of the date stated in the
introductory clause.

            PRG-SCHULTZ INTERNATIONAL, INC.
      By:           Name:           Title:                 Romil Bahl   

8